Opinion by
Johnson, J.
At the trial it was stipulated that the facts and issues herein are similar to those involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351), and that the quantities reported by the inspector as manifested, not found, were not in fact received by the importer. In accordance with stipulation of counsel and following the decision cited it was *281held that the merchandise, insofar as it involves the quantities reported by the inspector as manifested, not found, covered by entry 31747, is subject to an allowance in duties and internal revenue tax. The protest having been abandoned as to entry 22877 was overruled as to said entry.